DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the data processor (2 in fig 1), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Regarding claims 1-6, the “response factor storage”, “analysis limit value estimator”, “calibration curve preparing unit” and “regression equation storage” are not structural elements of the sample analysis apparatus but rather functions to be performed by the data processor 2, in fig 2.  From applicant’s specification paragraph 35 “The data processor 2 includes a data storage 21 that digitizes and stores input detection data, a response factor storage 22, a signal strength calculator 23, a relative standard deviation calculator 24, an analysis limit value estimator 25, and quantitative operation unit 26 as functional blocks.  The function of each functional block can be implemented by executing dedicated control and processing software installed in the personal computer.”  Compare this to the analysis controller, which is a physical element configured to perform a function.  The processor is a necessary element to perform the claimed functions and the program code elements should be claimed in terms of functions of a claimed processor.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 9 and 14-18 recite “fluctuation width” and “deviation width”.  There is no special definition provided and the examiner could not find these terms online or in databases.  The meaning of these terms isn’t clear.  Additionally claim 9, “the previously-set response factor” lacks antecedent basis.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  No prior art shows calculating an analysis limit value from response factors and reference measurements as claimed.
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b), set forth in this Office action.
Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
	Applicant argues that paragraph 50 (note this is PGPUB’s para 50, not para 50 of the specification as filed) shows that a fluctuation width of the analysis limit value corresponds to a deviation width of the previously set response factor.  Defining the fluctuation width in terms of the deviation width only helps if “deviation width” is adequately described.  What is a deviation width of a previously set response factor?  When and how is a response factor set?  Claim 1 recites “a response factor storage in which response factors are stored for various substances”.  Is the previously set response factor one of the stored response factors, and if so which one?  If the fluctuation width is equal to the deviation width is the analysis limit value estimator really performing a calculation?  
	Applicant further argues that para 110 shows “sometimes a non-negligible deviation is generated between the response factor stored in the response factor storage and the measured response factor due to an instrumental error of the apparatus or a temporal change of the apparatus.  For this reason, the operator appropriately specifies a deviation width of the response factor from the input unit 5, estimates the range of the LOD, the LOQ according to the deviation width, and indicates the range by an error bar in displaying the range.”  This doesn’t describe what the deviation width is or how it is obtained.  How does the operator appropriately specify a deviation width?  What does input unit 5 have to do with the deviation width?  Is the deviation width equal to an offset between a stored and measured response factor?  If so either claim 1 or 9 needs to claim a measured response factor.  Or is the deviation width an error range picked by the operator?  If the deviation width is critical to determining the LOD it needs to be clear what the deviation width is and how one of ordinary skill in the art would determine the LOD from the deviation width.  Para 51 states that “the deviation width of the response factor may appropriately be set by the user” without describing how it’s set.  Para 52 refers to a fluctuation range reflecting the deviation of the response factor.  Is this different from claimed deviation widths and fluctuation widths?  Simply stating that the user sets the deviation width to determine a limit of detection doesn’t make it clear what a deviation width is or how it is used to determine a limit of detection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855